DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 13 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No.: 17/224,877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation - 35 USC § 112(f)
Based on the newly added limitations, amended independent Claim 26 (renumbered as 24) invokes 35 U.S.C. 112(f), since the claim further recites, “means for clipping the first QP value” and “means for clipping the second QP value.” The limitations have been interpreted to cover the corresponding structure described in the Specification that achieves the claimed functions, and equivalents thereof. Based on the review of the Specification as originally filed, the above-mentioned limitations correspond to the structural features of the video decoding device executing special processes as seen in Figs. 3 and 7, and paragraphs [0191], [0242], [0255], [0262], and [0265]-[0272].
Allowable Subject Matter
Claims 1-6, 8-22, and 24-26 (renumbered as 1-24) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Oh, US 2021/0029187 A1; Xiu, US 2021/0337202 A1) fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1, 20, and 25-26 (renumbered as 1, 19, and 23-24). The amended limitations can be seen in at least Figs. 3 and 7 of the Specification.
Dependent Claims 2-6, 8-19, 21-22, and 24 (renumbered as 2-18 and 20-22) are allowed by virtue of their dependencies to the above allowable independent Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482